--------------------------------------------------------------------------------

Exhibit 10.2

WARRANT CERTIFICATE

UNLESS PERMITTED UNDER SECURITIES LEGISLATION, THE HOLDER OF THIS SECURITY MUST
NOT TRADE THE SECURITY BEFORE OCTOBER 19, 2010.

THE SECURITIES REPRESENTED HEREBY AND ANY SECURITIES ISSUABLE UPON EXERCISE
HEREOF HAVE NOT BEEN REGISTERED UNDER THE UNITED STATES SECURITIES ACT OF 1933,
AS AMENDED (THE “SECURITIES ACT”). THESE SECURITIES MAY BE OFFERED, SOLD,
PLEDGED OR OTHERWISE TRANSFERRED ONLY (A) TO BE RESOURCES INC. (THE “COMPANY”),
(B) OUTSIDE THE UNITED STATES IN COMPLIANCE WITH RULE 904 OF REGULATION S UNDER
THE SECURITIES ACT, (C) IN COMPLIANCE WITH RULE 144 OR 144A THEREUNDER, IF
AVAILABLE, AND IN ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS, (D) PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT, OR (E) IN A TRANSACTION THAT DOES NOT
REQUIRE REGISTRATION UNDER THE SECURITIES ACT OR ANY APPLICABLE STATE SECURITIES
LAWS, AND THE HOLDER HAS, PRIOR TO SUCH SALE, FURNISHED TO THE COMPANY AN
OPINION OF COUNSEL OR OTHER EVIDENCE OF EXEMPTION, IN EITHER CASE REASONABLY
SATISFACTORY TO THE COMPANY. HEDGING TRANSACTIONS INVOLVING THESE SECURITIES MAY
NOT BE CONDUCTED UNLESS IN COMPLIANCE WITH THE SECURITIES ACT.

EXERCISABLE ONLY PRIOR TO 5:00 P.M., TORONTO TIME, ON JUNE 18, 2012 UNLESS
ACCELERATED IN ACCORDANCE WITH THE TERMS HEREOF, AFTER WHICH TIME THESE WARRANTS
SHALL BE NULL AND VOID

SERIES 2010 – I
WARRANT TO PURCHASE COMMON SHARES OF BE RESOURCES INC.

  Number of warrants   represented by this Certificate Number ______________
certificate – _____ 

THIS CERTIFIES THAT, for value received, ____________________ is entitled, at
any time prior to the Expiry Time, to purchase, at the Exercise Price, one
Common Share in the capital of the Company, for each Warrant evidenced hereby,
by surrendering to the Company at 50 Richmond Street East, Suite 101, Toronto ON
M5C 1N7, this Warrant, together with a Subscription Form in the form attached
hereto as Schedule “A”, duly completed and executed, and cash or a certified
cheque, money order or bank draft in lawful money of Canada payable to or to the
order of the Company for the amount equal to the Exercise Price per Common Share
multiplied by the number of Common Shares subscribed for, on and subject to the
terms and conditions set forth below.

Nothing contained herein shall confer any right upon the Holder to subscribe for
or purchase any Common Shares of the Company at any time after the Expiry Time,
and from and after the Expiry Time these Warrants and all rights hereunder shall
be void and of no value.

1

--------------------------------------------------------------------------------

These Warrants and the Common Shares issuable upon the exercise of these
Warrants have not been and will not be registered under the United States
Securities Act of 1933, as amended (the “U.S. Securities Act”) or any state
securities laws. These Warrants may not be exercised in the United States or by
a U.S. Person (as defined in Regulation S under the U.S. Securities Act) unless
the Warrants and the Common Shares issuable upon exercise hereof have been
registered under the U.S. Securities Act and any applicable state securities
laws or unless an exemption from such registration is available and established
as set forth in this Warrant Certificate. Unless the Common Shares issuable upon
exercise of the Warrants have been registered under the U.S. Securities Act, the
certificate representing the Common Shares will bear a legend restricting
transfer in accordance with such Act upon exercise of the Warrant.

1.

Definitions

In this Warrant, including the preamble, unless there is something in the
subject matter or context inconsistent therewith, the following expressions
shall have the following meanings namely:

(a)

“Business Day” means a day which is not a Saturday, Sunday, or a civic or
statutory holiday in the City of Toronto, Ontario Canada;

    (b)

“Common Shares” means the common shares of the Company as such shares were
constituted on the date hereof, as the same may be reorganized, reclassified or
redesignated pursuant to any of the events set out in Section 12 hereof;

    (c)

“Company” means BE Resources Inc., a corporation formed under the laws of the
State of Colorado, U.S.A. and its successors and assigns;

    (d)

“Current Market Price” at any date, means the weighted average of the sale
prices per Common Share at which the Common Shares have traded on the TSX
Venture Exchange, or, if the Common Shares in respect of which a determination
of Current Market Price is being made are not listed thereon, on such stock
exchange on which such shares are listed as may be selected for such purpose by
the directors, or, if the Common Shares are not listed on any stock exchange,
then on the over-the-counter market, for 20 consecutive trading days ending 5
trading days before such date, or in the event that at any date the Common
Shares are not listed on any exchange or on the over-the-counter market, the
Current Market Price shall be as determined by the directors or such firm of
independent chartered accountants as may be selected by the directors acting
reasonably and in good faith in their sole discretion; for these purposes, the
weighted average price for any period shall be determined by dividing the
aggregate sale prices during such period by the total number of Common Shares
sold during such period;

    (e)

“Equity Shares” means the Common Shares and any shares of any other class or
series of the Company which may from time to time be authorized for issue if by
their terms such shares confer on the holders thereof the right to participate
in the distribution of assets upon the voluntary or involuntary liquidation,
dissolution or winding up of the Company beyond a fixed sum or a fixed sum plus
accrued dividends;

2

--------------------------------------------------------------------------------


(f)

“Exercise Price” means Cdn$0.50 per Common Share, unless such price shall have
been adjusted in accordance with the provisions of Section 12, in which case it
shall mean the adjusted price in effect at such time;

    (g)

“Expiry Time” means 5:00 p.m., Toronto time, on June 18, 2012, provided that if
the closing price of the Common Shares on the TSX Venture Exchange (or such
other stock exchange on which the Common Shares are listed and where a majority
of trading volume occurs) equals or exceeds Cdn$0.75 for a period of ten
consecutive Trading Days, the Company may, within five days of the last day of
any such ten day period, notify the Holder of the early expiry of the Warrants
(“Early Expiration Notice”) and thereafter, such Warrants will expire on the
earlier of: (i) 3:30 p.m., Toronto time, on the date which is twenty-one days
after the date of the Early Expiration Notice; and (ii) 5:00 p.m., Toronto time,
on June 18, 2012; in which case the “Expiry Time” shall thereafter mean the time
and date specified in such notice;

    (h) “Form of Transfer” means the form of transfer annexed hereto as Schedule
“B”;     (i) “Holder” means the registered holder of this Warrant;    

(j)

“person” means an individual, corporation, partnership, unincorporated
syndicate, unincorporated organization, trust, trustee, executor, administrator,
or other legal representative, or any group or combination thereof;

    (k) “Subscription Form” means the form of subscription annexed hereto as
Schedule “A”;    

(l)

“this Warrant”, “Warrant”, “herein”, “hereby”, “hereof”, “hereto”, “hereunder”
and similar expressions mean or refer to this Warrant certificate and any deed
or instrument supplemental or ancillary hereto and any schedules hereto or
thereto and not to any particular article, section, subsection, clause,
subclause or other portion hereof or thereof; and

    (m) “Trading Day” means a day on which the TSX Venture Exchange is open for
business.     2. Expiry Time

After the Expiry Time, all rights under any Warrants evidenced hereby, in
respect of which the right of subscription and purchase herein provided for
shall not theretofore have been exercised, shall wholly cease and terminate and
such Warrants shall be void and of no value or effect.

3.

Exercise Procedure

The Holder may exercise the right of purchase herein provided for by
surrendering or delivering to the Company prior to the Expiry Time at its
principal office:

(a)

this Warrant, with the Subscription Form duly completed and executed by the
Holder, or by its legal representative or attorney duly appointed by an
instrument in writing in form and manner satisfactory to the Company; and

3

--------------------------------------------------------------------------------


(b)

cash or a certified cheque, money order or bank draft payable to or to the order
of the Company in lawful money of Canada in an amount equal to the Exercise
Price multiplied by the number of Common Shares for which subscription is being
made.

Any Warrant and cash, certified cheque, money order or bank draft referred to in
the foregoing clauses (a) and (b) shall be deemed to be surrendered only upon
delivery thereof to the Company at its principal office in the manner provided
in Section 27 hereof.

4.

Entitlement to Certificate

Upon such delivery and payment as aforesaid, the Company shall cause to be
issued to the Holder hereof the Common Shares subscribed for not exceeding those
which such Holder is entitled to purchase pursuant to this Warrant and the
Holder hereof shall become a shareholder of the Company in respect of such
Common Shares with effect from the date of such delivery and payment and shall
be entitled to delivery of a certificate or certificates evidencing such Common
Shares and the Company shall cause such certificate or certificates to be mailed
to the Holder hereof at the address or addresses specified in such subscription
within three (3) Business Days of such delivery and payment.

5.

Register of Warrant Holders and Transfer of Warrants

The Company shall cause a register to be kept in which shall be entered the
names and addresses of all holders of the Warrants and the number of Warrants
held by them. No transfer of Warrants shall be valid unless made by the Holder
or its executors, administrators or other legal representatives or its attorney
duly appointed by an instrument in writing in form and execution satisfactory to
the Company, upon compliance with such reasonable requirements as the Company
may prescribe, including compliance with all applicable securities legislation,
and recorded on the register of holders of Warrants maintained by the Company,
nor until stamp or governmental or other charges arising by reason of such
transfer have been paid. The transferee of a Warrant shall, after a Form of
Transfer in the form attached hereto as Schedule “B”, is duly completed and the
Warrant is lodged with the Company and upon compliance with all other reasonable
requirements of the Company or law, be entitled to have its name entered on the
register as the owner of such Warrant, free from all equities or rights of
set-off or counterclaim between the Company and the transferor or any previous
holder of such Warrant, save in respect of equities of which the Company is
required to take notice by statute or by order of a court of competent
jurisdiction. The Company may treat the registered holder of any Warrant
certificate as the absolute owner of the Warrants represented thereby for all
purposes, and the Company shall not be affected by any notice or knowledge to
the contrary except where the Company is required to take notice by statute or
by order of a court of competent jurisdiction.

6.

Partial Exercise

The Holder may subscribe for and purchase a number of Common Shares less than
the number the Holder is entitled to purchase pursuant to this Warrant. In the
event of any such subscription and purchase prior to the Expiry Time, the Holder
shall in addition be entitled to receive, without charge, a new Warrant
certificate in respect of the balance of the Common Shares of which he was
entitled to purchase pursuant to this certificate and which were then not
purchased.

4

--------------------------------------------------------------------------------


7.

No Fractional Shares

Notwithstanding any adjustments provided for in Section 12 hereof or otherwise,
the Company shall not be required, upon the exercise of any Warrants, to issue
fractional Common Shares in satisfaction of its obligations hereunder. Where a
fractional Common Share would, but for this Section 7, have been issued upon
exercise of a Warrant, the Company shall be entitled to round down to the
nearest whole number of Common Shares and no amount shall be paid to the Holder
for any fractional Common Shares not issued.

8.

Not a Shareholder

Nothing in this certificate or in the holding of the Warrants evidenced hereby
shall be construed as conferring upon the Holder any right or interest
whatsoever as a shareholder of the Company.

9.

No Obligation to Purchase

Nothing herein contained or done pursuant hereto shall obligate the Holder to
purchase or pay for, or the Company to issue, any Common Shares except those
Common Shares in respect of which the Holder shall have exercised its right to
purchase hereunder in the manner provided herein.

10.

Ranking of Warrants

All Series 2010-I warrants shall rank pari passu, notwithstanding the actual
date of the issue thereof.

11. Covenants     (a) The Company covenants and agrees that:


  (i)

so long as any Warrants evidenced hereby remain outstanding, it shall reserve
and there shall remain unissued out of its authorized capital a sufficient
number of Common Shares to satisfy the right of purchase herein provided for
should the Holder determine to exercise its rights in respect of all the Common
Shares for the time being called for by such outstanding Warrants; and

        (ii)

all Common Shares which shall be issued upon the exercise of the right to
purchase herein provided for, upon payment therefor of the amount at which such
Common Shares may at the time be purchased pursuant to the provisions hereof,
shall be issued as fully paid and non-assessable Common Shares and the holders
thereof shall not be liable to the Company or to its creditors in respect
thereof.

5

--------------------------------------------------------------------------------


(b)

The Company shall make all requisite filings under the Securities Act (Ontario)
and the regulations made thereunder including those necessary to remain a
reporting issuer not in default of any requirement of such act and regulations.

   

(c)

The Company shall use all commercially reasonable efforts to preserve and
maintain its corporate existence.

    12. Adjustment to Exercise Price

The Exercise Price in effect at any time is subject to adjustment from time to
time in the events and in the manner provided as follows:

(a)

If and whenever at any time after the date hereof the Company:


  (i)

issues Common Shares or securities exchangeable for or convertible into Common
Shares to all or substantially all the holders of the Common Shares as a stock
dividend; or

        (ii)

makes a distribution on its outstanding Common Shares payable in Common Shares
or securities exchangeable for or convertible into Common Shares; or

        (iii)

subdivides its outstanding Common Shares into a greater number of shares; or

        (iv)

consolidates its outstanding Common Shares into a smaller number of shares;

       

(any of such events being called a “Common Share Reorganization”), then the
Exercise Price will be adjusted effective immediately after the effective date
or record date for the happening of a Common Share Reorganization, as the case
may be, at which the holders of Common Shares are determined for the purpose of
the Common Share Reorganization by multiplying the Exercise Price in effect
immediately prior to such effective date or record date by a fraction, the
numerator of which is the number of Common Shares outstanding on such effective
date or record date before giving effect to such Common Share Reorganization and
the denominator of which is the number of Common Shares outstanding immediately
after giving effect to such Common Share Reorganization (including, in the case
where securities exchangeable for or convertible into Common Shares are
distributed, the number of Common Shares that would have been outstanding had
all such securities been exchanged for or converted into Common Shares on such
effective date or record date).


(b)

If and whenever at any time after the date hereof the Company fixes a record
date for the issue of rights, options or warrants to the holders of all or
substantially all of its outstanding Common Shares under which such holders are
entitled to subscribe for or purchase Common Shares or securities exchangeable
for or convertible into Common Shares, where:


  (i)

the right to subscribe for or purchase Common Shares, or the right to exchange
securities for or convert securities into Common Shares, expires not more than
45 days after the date of such issue (the period from the record date to the
date of expiry being herein in this Section 12 called the “Rights Period”), and

6

--------------------------------------------------------------------------------


  (ii)

the cost per Common Share during the Rights Period (inclusive of any cost of
acquisition of securities exchangeable for or convertible into Common Shares in
addition to any direct cost of Common Shares) (herein in this Section 12 called
the “Per Share Cost”) is less than 95% of the Current Market Price of the Common
Shares on the record date,

       

(any of such events being called a “Rights Offering”), then the Exercise Price
will be adjusted effective immediately after the end of the Rights Period to a
price determined by multiplying the Exercise Price in effect immediately prior
to the end of the Rights Period by a fraction:


  (A)

the numerator of which is the aggregate of:


  (1)

the number of Common Shares outstanding as of the record date for the Rights
Offering; and

        (2)

a number determined by dividing the product of the Per Share Cost and:


  (I)

where the event giving rise to the application of this subsection 12(b) was the
issue of rights, options or warrants to the holders of Common Shares under which
such holders are entitled to subscribe for or purchase additional Common Shares,
the number of Common Shares so subscribed for or purchased during the Rights
Period, or

        (II)

where the event giving rise to the application of this subsection 12(b) was the
issue of rights, options or warrants to the holders of Common Shares under which
such holders are entitled to subscribe for or purchase securities exchangeable
for or convertible into Common Shares, the number of Common Shares for which
those securities so subscribed for or purchased during the Rights Period could
have been exchanged or into which they could have been converted during the
Rights Period,

by the Current Market Price of the Common Shares as of the record date for the
Rights Offering; and

  (B)

the denominator of which is:


  (1)

in the case described in subparagraph 12(b)(A)(2)(I), the number of Common
Shares outstanding, or

7

--------------------------------------------------------------------------------


  (2)

in the case described in subparagraph 12(b)(A)(2)(II), the number of Common
Shares that would be outstanding if all the Common Shares described in
subparagraph 12(b)(A)(2)(II) had been issued,

       

as at the end of the Rights Period.

Any Common Shares owned by or held for the account of the Company or any
subsidiary or affiliate (as defined in the Securities Act (Ontario)) of the
Company will be deemed not to be outstanding for the purpose of any such
computation.

If by the terms of the rights, options or warrants referred to in this Section
12, there is more than one purchase, conversion or exchange price per Common
Share, the aggregate price of the total number of additional Common Shares
offered for subscription or purchase, or the aggregate conversion or exchange
price of the convertible securities so offered, will be calculated for purposes
of the adjustment on the basis of:

  (I)

the lowest purchase, conversion or exchange price per Common Share, as the case
may be, if such price is applicable to all Common Shares which are subject to
the rights, options or warrants, and

        (II)

the average purchase, conversion or exchange price per Common Share, as the case
may be, if the applicable price is determined by reference to the number of
Common Shares acquired.

To the extent that any adjustment in the Exercise Price occurs pursuant to this
Section 12 as a result of the fixing by the Company of a record date for the
distribution of rights, options or warrants referred to in this Section 12, the
Exercise Price will be readjusted immediately after the expiration of any
relevant exchange, conversion or exercise right to the Exercise Price which
would then be in effect based upon the number of Common Shares actually issued
and remaining issuable after such expiration, and will be further readjusted in
such manner upon expiration of any further such right.

If the Holder has exercised this Warrant in accordance herewith during the
period beginning immediately after the record date for a Rights Offering and
ending on the last day of the Rights Period therefor, the Holder will, in
addition to the Common Shares to which it is otherwise entitled upon such
exercise, be entitled to that number of additional Common Shares equal to the
result obtained when the Exercise Price in effect immediately prior to the end
of such Rights Offering pursuant to this subsection is multiplied by the number
of Common Shares received upon the exercise of this Warrant during such period,
and the resulting product is divided by the Exercise Price as adjusted for such
Rights Offering pursuant to this subsection; provided that the provisions of
Section 6 will be applicable to any fractional interest in a Common Share to
which such Holder might otherwise be entitled. Such additional Common Shares
will be deemed to have been issued to the Holder immediately following the end
of the Rights Period and a certificate for such additional Common Shares will be
delivered to such Holder within ten (10) Business Days following the end of the
Rights Period.

8

--------------------------------------------------------------------------------


(c)

If and whenever at any time after the date hereof the Company fixes a record
date for the issue or the distribution to the holders of all or substantially
all its Common Shares of:


  (i)

shares of the Company of any class other than Common Shares;

        (ii)

rights, options or warrants to acquire shares or securities exchangeable for or
convertible into shares or property or other assets of the Company;

        (iii)

evidence of indebtedness; or

        (iv)

any property or other assets,

and if such issuance or distribution does not constitute (A) a Common Share
Reorganization, (B) a Rights Offering or (C) the issue of rights, options or
warrants to the holders of all or substantially all of its outstanding Common
Shares under which such holders are entitled to subscribe for or purchase Common
Shares or securities exchangeable for or convertible into Common Shares, where:

  (1)

the right to subscribe for or purchase Common Shares, or the right to exchange
securities for or convert securities into Common Shares, expires not more than
45 days after the date of such issue, and

        (2)

the cost per Common Share during the Rights Period, inclusive of the Per Share
Cost, is 95% or more than the Current Market Price of the Common Shares on the
record date

(any of such non-excluded events being called a “Special Distribution”), the
Exercise Price will be adjusted effective immediately after such record date to
a price determined by multiplying the Exercise Price in effect on such record
date by a fraction:

  (A)

the numerator of which is:


  (1)

the product of the number of Common Shares outstanding on such record date and
the Current Market Price of the Common Shares on such record date; less

        (2)

the aggregate fair market value (as determined by action by the directors of the
Company, subject, however, to the prior written consent of the TSX Venture
Exchange, where required) to the holders of the Common Shares of such securities
or property or other assets so issued or distributed in the Special
Distribution; and

9

--------------------------------------------------------------------------------


  (B)

the denominator of which is the number of Common Shares outstanding on such
record date multiplied by the Current Market Price of the Common Shares on such
record date.


Any Common Shares owned by or held for the account of the Company or any
subsidiary or affiliate (as defined in the Securities Act (Ontario)) of the
Company will be deemed not to be outstanding for the purpose of any such
computation.

    (d)

If and whenever at any time after the date hereof there is a Common Share
Reorganization, a Rights Offering, a Special Distribution, a reclassification or
redesignation of the Common Shares outstanding at any time or change of the
Common Shares into other shares or into other securities (other than a Common
Share Reorganization), or a consolidation, amalgamation or merger of the Company
with or into any other corporation or other entity (other than a consolidation,
amalgamation or merger which does not result in any reclassification or
redesignation of the outstanding Common Shares or a change of the Common Shares
into other shares), or a transfer of the undertaking or assets of the Company as
an entirety or substantially as an entirety to another corporation or other
entity (any of such events being called a “Capital Reorganization”), the Holder,
upon exercising this Warrant after the effective date of such Capital
Reorganization, will be entitled to receive in lieu of the number of Common
Shares to which such Holder was theretofore entitled upon such exercise, the
aggregate number of shares, other securities or other property which such Holder
would have been entitled to receive as a result of such Capital Reorganization
if, on the effective date thereof, the Holder had been the registered holder of
the number of Common Shares to which such Holder was theretofore entitled upon
exercise of this Warrant. If determined appropriate by action of the directors
of the Company, appropriate adjustments will be made as a result of any such
Capital Reorganization in the application of the provisions set forth in this
Section 12 with respect to the rights and interests thereafter of the Holder to
the end that the provisions set forth in this Section 12 will thereafter
correspondingly be made applicable as nearly as may reasonably be possible in
relation to any shares, other securities or other property thereafter
deliverable upon the exercise hereof. Any such adjustment must be made by and
set forth in an amendment to this Warrant approved by action by the directors of
the Company and will for all purposes be conclusively deemed to be an
appropriate adjustment.

    (e)

If at any time after the date hereof and prior to the Expiry Time any adjustment
in the Exercise Price shall occur as a result of:


  (i)

an event referred to in subsection 12(a);

        (ii)

the fixing by the Company of a record date for an event referred to in
subsection 12(b); or

        (iii)

the fixing by the Company of a record date for an event referred to in
subsection 12(c) if such event constitutes the issue or distribution to the
holders of all or substantially all of its outstanding Common Shares of (A)
Equity Shares, or (B) securities exchangeable for or convertible into Equity
Shares at an exchange or conversion price per Equity Shares less than the
Current Market Price on such record date or (C) rights, options or warrants to
acquire Equity Shares at an exercise, exchange or conversion price per Equity
Share less than the Current Market Price on such record date,

10

--------------------------------------------------------------------------------

then, where required, the number of Common Shares purchasable upon the
subsequent exercise of this Warrant shall be simultaneously adjusted by
multiplying the number of Common Shares purchasable upon the exercise of this
Warrant immediately prior to such adjustment by a fraction which shall be the
reciprocal of the fraction employed in the adjustment of the Exercise Price. To
the extent any adjustment in subscription rights occurs pursuant to this
subsection 12(e) as a result of a distribution of exchangeable or convertible
securities other than Equity Shares referred to in subsection 12(a) or as a
result of the fixing by the Company of a record date for the distribution of
rights, options or warrants referred to in subsection 12(b), the number of
Common Shares purchasable upon exercise of this Warrant shall be readjusted
immediately after the expiration of any relevant exchange, conversion or
exercise right to the number of Common Shares which would be purchasable based
upon the number of Common Shares actually issued and remaining issuable
immediately after such expiration, and shall be further readjusted in such
manner upon expiration of any further such right. To the extent that any
adjustment in subscription rights occurs pursuant to this subsection 12(e) as a
result of the fixing by the Company of a record date for the distribution of
exchangeable or convertible securities other than Equity Shares or rights,
options or warrants referred to in subsection 12(c), the number of Common Shares
purchasable upon exercise of this Warrant shall be readjusted immediately after
the expiration of any relevant exchange, conversion or exercise right to the
number of Common Shares which would be purchasable pursuant to this subsection
12(e) if the fair market value of such securities or such rights, options or
warrants had been determined for purposes of the adjustment pursuant to this
subsection 12(e) on the basis of the number of Equity Shares issued and
remaining issuable immediately after such expiration, and shall be further
readjusted in such manner upon expiration of any further such right.

13. Rules Regarding Calculation of Adjustment of Exercise Price    

(a)

The adjustments provided for in Section 12 are cumulative and will, in the case
of adjustments to the Exercise Price, be computed to the nearest one-tenth of
one cent and will be made successively whenever an event referred to therein
occurs, subject to the following subsections of this Section 13.

   

(b)

No adjustment in the Exercise Price is required to be made unless such
adjustment would result in a change of at least 1% in the prevailing Exercise
Price; provided, however, that any adjustments which, except for the provisions
of this subsection, would otherwise have been required to be made, will be
carried forward and taken into account in any subsequent adjustments.

   

(c)

No adjustment in the Exercise Price will be made in respect of any event
described in Section 12, other than the events referred to in clauses 12(a)(iii)
and (iv), if the Holder is entitled to participate in such event on the same
terms, mutatis mutandis, as if the Holder had exercised this Warrant prior to or
on the effective date or record date of such event.

11

--------------------------------------------------------------------------------


(d)

No adjustment in the Exercise Price will be made under Section 12 in respect of
the issue from time to time of Common Shares issuable from time to time as
dividends paid in the ordinary course to holders of Common Shares who exercise
an option or election to receive substantially equivalent dividends in Common
Shares in lieu of receiving a cash dividend, and any such issue will be deemed
not to be a Common Share Reorganization.

    (e)

If at any time a dispute arises with respect to adjustments provided for in
Section 12, such dispute will be conclusively determined by such firm of
independent chartered accountants as may be selected by action by the directors
of the Company and any such determination, where required, will be binding upon
the Company, the Holder and shareholders of the Company. The Company will
provide such accountants with access to all necessary records of the Company.

    (f)

In case the Company after the date of issuance of this Warrant takes any action
affecting the Common Shares, other than action described in Section 12, which in
the opinion of the board of directors of the Company would materially affect the
rights of the Holder, the Exercise Price will be adjusted in such manner, if
any, and at such time, by action by the directors of the Company but subject in
all cases to the prior written consent of the TSX Venture Exchange, where
required, and any necessary regulatory approval.

    (g)

If the Company sets a record date to determine the holders of the Common Shares
for the purpose of entitling them to receive any dividend or distribution or
sets a record date to take any other action and, thereafter and before the
distribution to such shareholders of any such dividend or distribution or the
taking of any other action, decides not to implement its plan to pay or deliver
such dividend or distribution or take such other action, then no adjustment in
the Exercise Price will be required by reason of the setting of such record
date.

    (h)

In the absence of a resolution of the directors of the Company fixing a record
date for a Special Distribution or Rights Offering, the Company will be deemed
to have fixed as the record date therefor the date on which the Special
Distribution or Rights Offering is effected.

    (i)

As a condition precedent to the taking of any action which would require any
adjustment to this Warrant, including the Exercise Price, the Company must take
any corporate action which may be necessary in order that the Company have
unissued and reserved in its authorized capital and may validly and legally
issue as fully paid and non-assessable all the Common Shares or other securities
which the Holder is entitled to receive on the full exercise thereof in
accordance with the provisions hereof.

    (j)

The Company will from time to time, immediately after the occurrence of any
event which requires an adjustment or readjustment as provided in Section 12,
forthwith give notice to the Holder specifying the event requiring such
adjustment or readjustment and the results thereof, including the resulting
Exercise Price.

12

--------------------------------------------------------------------------------


(k)

The Company covenants to and in favour of the Holder that so long as this
Warrant remains outstanding, it will give notice to the Holder of its intention
to fix a record date for any event referred to in subsections 12(a), (b) or (c)
(other than the subdivision or consolidation of the Common Shares) which may
give rise to an adjustment in the Exercise Price, and, in each case, such notice
must specify the particulars of such event and the record date and the effective
date for such event; provided that the Company is only required to specify in
such notice such particulars of such event as have been fixed and determined on
the date on which such notice is given. Such notice shall be given not less than
14 days prior to each such applicable record date or effective date.

    14. Consolidation and Amalgamation    

(a)

The Company shall not enter into any transaction whereby all or substantially
all of its undertakings, property and assets would become the property of any
other corporation (herein called a “successor corporation”) whether by way of
reorganization, reconstruction, consolidation, amalgamation, merger, transfer,
sale, disposition or otherwise, unless prior to or contemporaneously with the
consummation of such transaction the Company and the successor corporation shall
have executed such instruments and done such things as are necessary or
advisable to establish that upon the consummation of such transaction:


  (i)

the successor corporation will have assumed all the covenants and obligations of
the Company under this Warrant; and

        (ii)

the Warrant will be a valid and binding obligation of the successor corporation
entitling the Holder, as against the successor corporation, to all the rights of
the Holder under this Warrant.


(b)

Whenever the conditions of subsection 14(a) shall have been duly observed and
performed the successor corporation shall possess, and from time to time may
exercise, each and every right and power of the Company under this Warrant in
the name of the Company or otherwise and any act or proceeding by any provision
hereof required to be done or performed by any director or officer of the
Company may be done and performed with like force and effect by the like
directors or officers of the successor corporation.

    15.

Representation and Warranty

The Company hereby represents and warrants with and to the Holder that the
Company is duly authorized and has the corporate and lawful power and authority
to create and issue this Warrant and the Common Shares issuable upon the
exercise hereof and perform its obligations hereunder and that this Warrant
represents a valid, legal and binding obligation of the Company enforceable in
accordance with its terms.

16.

If Share Transfer Books Closed

The Company shall not be required to deliver certificates for Common Shares
while the share transfer books of the Company are properly closed, prior to any
meeting of shareholders or for the payment of dividends or for any other purpose
and in the event of the surrender of any Warrant in accordance with the
provisions hereof and the making of any subscription and payment for the Common
Shares called for thereby during any such period delivery of certificates for
Common Shares may be postponed for a period not exceeding five (5) Business Days
after the date of the re-opening of said share transfer books. Provided however
that any such postponement of delivery of certificates shall be without
prejudice to the right of the Holder, if the Holder has surrendered the same and
made payment during such period, to receive such certificates for the Common
Shares called for after the share transfer books have been reopened.

13

--------------------------------------------------------------------------------


17.

Protection of Shareholders, Officers and Directors

Subject as herein provided, all or any of the rights conferred upon the Holder
may be enforced by the Holder by appropriate legal proceedings. No recourse
under or upon any obligation, covenant or agreement herein contained or in any
of the Warrants represented hereby shall be taken against any shareholder,
officer or director of the Company, either directly or through the Company, it
being expressly agreed and declared that the obligations under the Warrants
evidenced hereby are solely corporate obligations of the Company and that no
personal liability whatever shall attach to or be incurred by the shareholders,
officers, or directors of the Company or any of them in respect thereof, any and
all rights and claims against every such shareholder, officer or director being
hereby expressly waived as a condition of and as a consideration for the issue
of the Warrants evidenced hereby.

18.

Lost Certificate

If the Warrant certificate evidencing the Warrants issued hereby becomes stolen,
lost, mutilated or destroyed the Company may, on such terms, as it may in its
discretion impose, respectively issue and countersign a new warrant of like
denomination, tenor and date as the certificate so stolen, lost mutilated or
destroyed.

19.

Governing Law

This Warrant shall be governed by, and construed in accordance with, the laws of
the Province of Ontario and the federal laws of Canada applicable therein but
the reference to such laws shall not, by conflict of laws rules or otherwise,
require the application of the law of any jurisdiction other than the Province
of Ontario. The parties hereto hereby irrevocably attorn to the non-exclusive
jurisdiction of the Courts of the Province of Ontario.

20.

Severability

If any one or more of the provisions or parts thereof contained in this Warrant
should be or become invalid, illegal or unenforceable in any respect in any
jurisdiction, the remaining provisions or parts thereof contained herein shall
be and shall be conclusively deemed to be, as to such jurisdiction, severable
therefrom and:

  (i)

the validity, legality or enforceability of such remaining provisions or parts
thereof shall not in any way be affected or impaired by the severance of the
provisions or parts thereof severed; and

14

--------------------------------------------------------------------------------


  (ii)

the invalidity, illegality or unenforceability of any provision or part thereof
contained in this Warrant in any jurisdiction shall not affect or impair such
provision or part thereof or any other provisions of this Warrant in any other
jurisdiction.


21.

Headings

The headings of the articles, sections, subsections and clauses of this Warrant
have been inserted for convenience and reference only and do not define, limit,
alter or enlarge the meaning of any provision of this Warrant.

22.

Numbering of Articles, etc.

Unless otherwise stated, a reference herein to a numbered or lettered article,
section, subsection, clause, subclause or schedule refers to the article,
section, subsection, clause, subclause or schedule bearing that number or letter
in this Warrant.

23.

Gender

Whenever used in this Warrant, words importing the singular number only shall
include the plural, and vice versa, and words importing the masculine gender
shall include the feminine gender.

24.

Day not a Business Day

In the event that any day on or before which any action is required to be taken
hereunder is not a Business Day, then such action shall be required to be taken
on or before the requisite time on the next succeeding day that is a Business
Day. If the payment of any amount is deferred for any period, then such period
shall be included for purposes of the computation of any interest payable
hereunder.

25.

Computation of Time Period

Except to the extent otherwise provided herein, in the computation of a period
of time from a specified date to a later specified date, the word “from” means
“from and including” and the words “to” and “until” each mean “to but
excluding”.

26.

Binding Effect

This Warrant and all of its provisions shall enure to the benefit of the Holder
and his heirs, executors, administrators, legal personal representatives,
permitted assigns and successors and shall be binding upon the Company and its
successors and permitted assigns.

15

--------------------------------------------------------------------------------


27.

Notice

Any notice, document or communication required or permitted by this Warrant to
be given by a party hereto shall be in writing and is sufficiently given if
delivered personally, or if sent by prepaid registered mail, or if transmitted
by any form of recorded telecommunication tested prior to transmission, to such
party addressed as follows:

  (i)

to the Holder, in the register to be maintained pursuant to Section 5 hereof;
and

        (ii)

to the Company at:

       

50 Richmond Street East
Suite 101
Toronto ON

 

M5C 1N7

       

Attention: David Q. Tognoni

       

Telefacsimile: (416) 848-0790

Notice so mailed shall be deemed to have been given on the fifth (5th) Business
Day after deposit in a post office or public letter box. Neither party shall
mail any notice, request or other communication hereunder during any period in
which applicable postal workers are on strike or if such strike is imminent and
may reasonably be anticipated to affect the normal delivery of mail. Notice
transmitted by a form of recorded telecommunication or delivered personally
shall be deemed given on the day of transmission or personal delivery, as the
case may be. Any party may from time to time notify the other in the manner
provided herein of any change of address which thereafter, until change by like
notice, shall be the address of such party for all purposes hereof.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

16

--------------------------------------------------------------------------------


28.

Time of Essence

Time shall be of the essence hereof.

IN WITNESS WHEREOF the Company has caused this Warrant Certificate to be signed
by its duly authorized officer as of this ________ day of June, 2010.

BE RESOURCES INC.  
Per:                                                           
        Authorized Signing Officer

17

--------------------------------------------------------------------------------

SCHEDULE “A”

SUBSCRIPTION FORM

TO: BE RESOURCES INC.   50 Richmond Street East   Suite 101,   Toronto ON   M5C
1N7

The undersigned holder of the within Warrant certificate hereby irrevocably
subscribes for __________ Common Shares of BE Resources Inc. (the “Company”)
pursuant to the within Warrant certificate at the Exercise Price per share
specified in the said Warrant certificate and encloses herewith cash or a
certified cheque, money order or bank draft payable to the order of the Company
in payment of the subscription price therefor. Capitalized terms used herein
have the meanings set forth in the within Warrant certificate.

The capitalized terms used herein have the meanings set forth on Appendix “A” to
this Subscription Form. In connection with the exercise of the Warrant
Certificate, the undersigned represents as follows: (Please check the ONE box
applicable):

 [   ] 1.

The undersigned hereby certifies that (i) it was the original purchaser in the
Company’s private placement of the securities in which the Warrants were issued,
(ii) it is an Accredited Investor and (iii) the representations and warranties
made to the Company in connection with the acquisition of the securities remain
true and correct on the date of this Subscription Form; or

       [   ] 2.

The undersigned is delivering a written opinion of U.S. Counsel to the effect
that the Warrants and the Common Shares to be delivered upon exercise hereof
have been registered under the United States Securities Act of 1933 as amended
(the “US Securities Act”) or are exempt from registration thereunder.

The undersigned holder understands that the certificate representing the Common
Shares issued upon exercise of this Warrant will bear the following, or a
substantially equivalent restrictive legend:

“THE SECURITIES REPRESENTED HEREBY AND ANY SECURITIES ISSUABLE UPON EXERCISE
HEREOF HAVE NOT BEEN REGISTERED UNDER THE UNITED STATES SECURITIES ACT OF 1933,
AS AMENDED (THE “SECURITIES ACT”). THESE SECURITIES MAY BE OFFERED, SOLD,
PLEDGED OR OTHERWISE TRANSFERRED ONLY (A) TO BE RESOURCES INC. (THE “COMPANY”),
(B) OUTSIDE THE UNITED STATES IN COMPLIANCE WITH RULE 904 OF REGULATION S UNDER
THE SECURITIES ACT, (C) IN COMPLIANCE WITH RULE 144 OR 144A THEREUNDER, IF
AVAILABLE, AND IN ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS, (D) PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT, OR (E) IN A TRANSACTION THAT DOES NOT
REQUIRE REGISTRATION UNDER THE SECURITIES ACT OR ANY APPLICABLE STATE SECURITIES
LAWS, AND THE HOLDER HAS, PRIOR TO SUCH SALE, FURNISHED TO THE COMPANY AN
OPINION OF COUNSEL OR OTHER EVIDENCE OF EXEMPTION, IN EITHER CASE REASONABLY
SATISFACTORY TO THE COMPANY. HEDGING TRANSACTIONS INVOLVING THESE SECURITIES MAY
NOT BE CONDUCTED UNLESS IN COMPLIANCE WITH THE SECURITIES ACT.”

1

--------------------------------------------------------------------------------

provided, that if any such Securities are being sold in compliance with the
requirements of Rule 904 of Regulation S under the U.S. Securities Act and in
compliance with Canadian local laws and regulations, the legend may be removed
by providing a declaration to the Company’s registrar and transfer agent and the
Company in the form attached hereto as Appendix “B” (or as the Company may
prescribe from time to time); and provided, further, that, if any such
Securities are being sold pursuant to Rule 144 of the U.S. Securities Act or a
transaction that does not require registration under the U.S. Securities Act or
applicable state securities laws, the legend may be removed by delivery to the
registrar and transfer agent of the Company of an opinion of counsel, of
recognized standing reasonably satisfactory to the Company, to the effect that
such legend is no longer required under applicable requirements of the U.S.
Securities Act or applicable state securities laws;

The undersigned hereby acknowledges that the following legend will be placed on
the certificates representing the Common Shares being acquired if the Warrants
are exercised prior to October 19, 2010:

“UNLESS PERMITTED UNDER SECURITIES LEGISLATION, THE HOLDER OF THIS SECURITY MUST
NOT TRADE THE SECURITY BEFORE OCTOBER 19, 2010.”

DATED this ______ day of ___________ , 20____.

NAME: __________________________   Signature: __________________________    
Address: __________________________

If any Warrants represented by this certificate are not being exercised, a new
Warrant certificate will be issued and delivered with the Common Share
certificates.

2

--------------------------------------------------------------------------------

Appendix “A” to Subscription Form

DEFINITIONS

The following terms used in the Subscription Form shall have the following
meanings:

“Accredited Investor” means “accredited investor” as that term is defined in
Rule 501(a) of Regulation D;

“Foreign Issuer” means “foreign issuer” as that term is defined in Regulation S;

“Foreign Reporting Issuer” means a Foreign Issuer that is a “reporting issuer”
as that term is defined in Regulation S;

“Off-Shore Transaction” means “off-shore transaction” as that term is defined in
Regulation S;

“Regulation D” means Regulation D of the U.S. Securities Act;

“Regulation S” means Regulation S of the U.S. Securities Act;

“Substantial U.S. Market Interest” means “substantial U.S. market interest” as
that term is defined in Regulation S;

“United States” means United States as that term is defined in Regulation S;

“U.S. Person” means U.S. Person as that term is defined in Regulation S; and

“U.S. Securities Act” means the United States Securities Act of 1933, as
amended.

--------------------------------------------------------------------------------

Appendix “B” to Subscription Form

DECLARATION FOR REMOVAL OF LEGEND

To: The registrar and transfer agent for the Common Shares of BE Resources Inc.
(the “Company”)

The undersigned (A) acknowledges that the sale of _________________ ,
represented by certificate number ________________ , to which this declaration
relates, has been made in reliance on Rule 904 of Regulation S under the United
States Securities Act of 1933, as amended (the “1933 Act”), and (B) certifies
that (1) the undersigned is not an “affiliate” (as defined in Rule 405 under the
1933 Act) of the Company; (2) the offer of such securities was not made to a
person in the United States and either (a) at the time the buy order was
originated, the buyer was outside the United States, or the seller and any
person acting on its behalf reasonably believe that the buyer was outside the
United States, or (b) the transaction was or is being executed in, on or through
the facilities of the Toronto Stock Exchange, and neither the seller nor any
person acting on its behalf knows that the transaction was prearranged with a
buyer in the United States; (3) neither the seller nor any affiliate of the
seller nor any person acting on any of their behalf has engaged or will engage
in any directed selling efforts in connection with the offer and sale of such
securities; (4) the sale is bona fide and not for the purpose of “washing off”
the resale restrictions imposed because the securities are “restricted
securities” (as such term is defined in Rule 144(a)(3) under the 1933 Act); (5)
the seller does not intend to replace such securities with fungible unrestricted
securities; and (6) the contemplated sale is not a transaction, or part of a
series of transactions which, although in technical compliance with Regulation S
under the 1933 Act, is part of a plan or scheme to evade the registration
provisions of the 1933 Act. Terms used herein have the meanings given to them by
Regulation S under the 1933 Act.

By: ________________________________ Date: ________________________________
       Signature       Name (please print) ________________________________  


--------------------------------------------------------------------------------

SCHEDULE “B”

FORM OF TRANSFER

FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers unto
(name) ________________________ (the “Transferee”), of  ________________________
(residential address)  ________________________ Warrants of BE Resources Inc.
(the “Company”) registered in the name of the undersigned on the records of the
Company represented by the within certificate, and irrevocably appoints the
Secretary of the Company as the attorney of the undersigned to transfer the said
securities on the books or register of transfer, with full power of
substitution.

DATED the _____day of _______, 20__.

________________________   _____________________________________   Signature
Guaranteed (Signature of Warrant Holder, to be the same as   appears on the face
of this Warrant Certificate)

- 3 -

--------------------------------------------------------------------------------